CLOPTON, J.
As a general rule, evidence that the defendant has committed offenses other than those charged in *14the indictment, though of a similar nature, is gprima facie inadmissible. The general rule has its limitations and exceptions. When it is material to show the intent with which the act charged was committed, to illustrate its criminality, or to identify the accused as the persou who committed the act laid in the indictment, such evidence is admissible. — Ingram v. State, 39 Ala. 247; Yarborough v. State, 41 Ala. 405. The evidence of the circumstances under which the defendant obtained the horse that.he delivered to the owner of the mule, for the larceny of which he was on trial, falls within the exception. It tended to show the falsity of the statement of the accused, that he had exchanged the mule for the horse, and to show the intent with which he took the mule — a felonious taking.
Affirmed.